U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Form 10-Q Quarterly Report Under the Securities Exchange Act of 1934 For Quarter Ended:March 31, 2011 Commission File Number:000-54165 BUREAU OF FUGITIVE RECOVERY, INC. (Exact name of small business issuer as specified in its charter) Colorado 84-1306078 (State of other jurisdiction of incorporation) (IRS Employer ID No.) 132 W. 11th Avenue Denver, Colorado 80204 (Address of principal executive offices) (720) 266-6996 Issuer’s Telephone Number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days:Yes þNo o. Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes oNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o(Do not check if a smaller reporting company) Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).o Yesþ No The number of shares of the registrant’s only class of common stock issued and outstanding as of May 10, 2011, was 10,000,000 shares. TABLE OF CONTENTS PART I. FINANCIAL INFORMATION Page No. Item 1. Financial Statements 3 Consolidated Balance Sheet as of March 31, 2011 (unaudited) 3 Unaudited Statement of Operations for the Three Month Period Ended March 31, 2011 4 Unaudited Consolidated Statement of Cash Flows for the for the Three Month Periods Ended March 31, 2011 and 2010 5 Notes to Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations/Plan of Operation. 9 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 11 Item 4. Controls and Procedures. 11 PART II OTHER INFORMATION Item 1. Legal Proceedings. 12 Item 1A. Risk Factors 12 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 12 Item 3. Defaults Upon Senior Securities. 12 Item 4. [Removed and Reserved] 12 Item 5. Other Information. 12 Item 6. Exhibits. 12 Signatures 13 2 PART I. ITEM 1.FINANCIAL STATEMENTS BUREAU OF FUGITIVE RECOVERY, INC. BALANCE SHEETS Dec. 31, 2010 Mar. 31, 2011 (Unaudited) ASSETS Current assets Cash $ $ Total current assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities Notes payable $ $ Accrued interest payable Total current liabilties Total Liabilities Stockholders' Equity Preferred stock, $.001 par value; 25,000,000 shares authorized; No shares issued & outstanding - - Common stock, $.001 par value; 100,000,000 shares authorized; 2,450,000 (2008) & 10,000,000 (2009 & 2010) shares issued & outstanding Additional paid in capital Accumulated deficit ) ) Total Stockholders' Equity ) ) Total Liabilities and Stockholders' Equity $ $ The accompanying notes are an integral part of the financial statements. 3 BUREAU OF FUGITIVE RECOVERY, INC. STATEMENTS OF OPERATIONS Three Months Three Months Ended Ended Mar. 31, 2010 Mar. 31, 2011 (Unaudited) (Unaudited) Revenues $ $ Cost of revenues Gross profit Operating expenses: General and administrative Income (loss) from operations ) Other income (expense): Interest expense ) Income (loss) before provision for income taxes ) Provision for income tax - - Net income (loss) $ ) $ Net income (loss) per share (Basic and fully diluted) $ ) $ Weighted average number of common shares outstanding The accompanying notes are an integral part of the financial statements. 4 BUREAU OF FUGITIVE RECOVERY, INC. STATEMENTS OF CASH FLOWS Three Months Three Months Ended Ended Mar. 31, 2010 Mar. 31, 2011 (Unaudited) (Unaudited) Cash Flows From Operating Activities: Net income (loss) $ ) $ Adjustments to reconcile net income to net cash provided by (used for) operating activities: Accrued payables Compensatory stock issuances Net cash provided by (used for) operating activities ) Cash Flows From Investing Activities: Net cash provided by (used for) investing activities - - (Continued On Following Page) 5 BUREAU OF FUGITIVE RECOVERY, INC. STATEMENTS OF CASH FLOWS (Continued From Previous Page) Three Months Three Months Ended Ended Mar. 31, 2010 Mar. 31, 2011 (Unaudited) (Unaudited) Cash Flows From Financing Activities: Net cash provided by (used for) financing activities - - Net Increase (Decrease) In Cash ) Cash At The Beginning Of The Period Cash At The End Of The Period $ $ Schedule of Non-Cash Investing and Financing Activities None Supplemental Disclosure Cash paid for interest $
